

117 HRES 376 IH: Condemning Turkey for its illegal occupation of Cyprus and encouraging President Biden to make the resolution of the Cyprus problem a top foreign policy priority.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 376IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Malliotakis (for herself, Mr. Bilirakis, Mr. Smith of New Jersey, Ms. Titus, Mr. Fitzpatrick, and Mr. Pappas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Turkey for its illegal occupation of Cyprus and encouraging President Biden to make the resolution of the Cyprus problem a top foreign policy priority.Whereas Turkey has been a North Atlantic Treaty Organization (NATO) member since 1952 and is thus a treaty ally of the United States;Whereas modern Turkey was founded upon the principles of republicanism and laïcité;Whereas Turkish President Recep Tayyip Erdogan, the authoritarian leader of Turkey since 2003, has grounded his decision making in an extremist form of religio-nationalism;Whereas under President Erdogan, Turkey seeks to establish itself as the hegemon of the Eastern Mediterranean, North Africa, and the Caucuses, and as a result has taken provocative actions toward NATO allies, the European Union, and the broader region;Whereas President Erdogan’s expansionist political ideology necessitates aggression toward Cyprus;Whereas the Government of Turkey ordered its military to invade the Republic of Cyprus in 1974 in violation of the Treaty of Establishment, the Treaty of Alliance, the North Atlantic Treaty, and the Treaty of Guarantee, which established the Republic of Cyprus and guaranteed the independence of the Republic of Cyprus, as well as the United Nations Charter and customary international law;Whereas the Government of Turkey has tolerated or abetted the desecration of more than 500 Orthodox Christian churches and religious sites in the territory of the Republic of Cyprus that the Turkish military occupies;Whereas the Government of Turkey has brought in over 200,000 illegal settlers into the occupied area of Cyprus to change the sociopolitical and demographic fabric of the area, in violation of the Geneva Conventions;Whereas Turkey is a member state of the European Court of Human Rights (ECHR);Whereas the ECHR has issued decisions and judgments in which the Court confirms that persons, including United States citizens, who hold title to real property located in the area of the Republic of Cyprus occupied by the Turkish military are the only rightful owners of that real property, but Turkey has refused to comply with the ECHR judgment;Whereas despite having agreed to do so, the Government of Turkey has failed to support international efforts to find and identify the remains of persons, including four United States citizens who remain missing since the Turkish invasion of the Republic of Cyprus in 1974;Whereas Turkey illegally violates Cyprus Exclusive Economic Zones;Whereas President Erdogan has illegally reopened the beach in Varosha, a once-thriving tourist town which the Turkish military ethnically cleansed of its Greek Cypriot population in 1974; Whereas President Erdogan has openly called for a two-state solution regarding Cyprus, in violation of United Nations resolutions, international law, and the position of the United States Government, which is that a Cyprus solution should be within the framework of a bizonal, bicommunal federation; andWhereas in a January 27, 1989, letter to a prominent Greek-American leader from Delaware, Dr. Dean Lomis, then-Senator Biden stated: … we must urge the new Administration [President George H.W. Bush] to make Cyprus a higher policy priority in American foreign policy … we cannot lose sight of the fact that the rights of Greek Cypriots have been trampled upon, and we must ensure that their claims to ancestral land and property seized during the 1974 invasion are not compromised. Finally, we must send a signal to Turkey that until it has removed every last soldier from Cyprus, it will never be recognized as a full member of the international community.: Now, therefore, be it That the House of Representatives—(1)strongly condemns Turkey’s continued occupation of Cyprus, and calls upon Turkey to immediately withdraw all of its estimated 35,000 occupying troops from the island; (2)calls upon Turkey to adhere to the democratic principles and mission of the North Atlantic Treaty Organization; (3)reiterates that the settlement of the Cyprus problem needs to be based on a bizonal, bicommunal federation in a state with single sovereignty and international personality, and that this entity should embrace constitutional democratic norms and American principles, the European Union (EU) acquis Communautaire and EU Founding Treaty, United Nations resolutions on Cyprus, and pertinent decisions of the European Court of Human Rights and other European courts;(4)calls on Turkey to cease and desist from its illegal interference in Cyprus Exclusive Economic Zone;(5)calls on the Turkish Government to provide avenues for American citizens to seek financial remedies or restitution for their property losses in the Turkish-occupied territory of Cyprus;(6)demands Turkey’s cooperation in helping recover the four American citizens who are still missing as a result of the 1974 invasion of Cyprus;(7)calls on Turkey to remove its over 200,000 illegal settlers from Turkish-occupied Cyprus and assist in repatriating Greek-Cypriot refugees to their ancestral homes; and(8)encourages President Biden to make the resolution of the Cyprus problem a top foreign policy priority for his Administration, a position that President Biden has held for decades. 